928 F.2d 411
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Ricky L. LAYH, Christy B. Landrum, Jr., Southeast PipelineContractors, Inc., and Ozzie's Pipeline Padder,Inc., Plaintiffs-Appellees,v.TWO RIVERS PIPELINE CONSTRUCTION CO., INC., Ronnie C.Burrows, Tommy J. Cronk, Jr., and the Separator,Inc., Defendants-Appellants.Ricky L. LAYH, Christy B. Landrum, Jr., Southeast PipelineContractors, Inc., and Ozzie's Pipeline Padder,Inc., Plaintiffs-Appellees,v.TWO RIVERS PIPELINE CONSTRUCTION CO., INC., Ronnie C.Burrows, Tommy J. Cronk, Jr., and the Separator,Inc., Defendants-Appellants.
Nos. 90-1249, 90-1520 and 91-1001.
United States Court of Appeals, Federal Circuit.
Feb. 12, 1991.Rehearing Denied March 12, 1991.Suggestion for Rehearing In Banc Declined April 24, 1991.

On Appeal from the United States District Court, Western District of Texas, in Case No(s).  89-146.
W.D.Tex.
AFFIRMED.
(MAYER, Circuit Judge, SKELTON, Senior Circuit Judge, and CLEVENGER, Circuit Judge:
Judgment
PER CURIAM:


1
AFFIRMED.  See Fed.Cir.R. 36.